Citation Nr: 1024645	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-20 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher evaluation for left knee chondromalacia 
patella, initially rated as noncompensable prior to December 8, 
2009, and rated at the 10 percent level since then. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel










INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for chondromalacia 
patella, left side and rated this disability as noncompensable      
(i.e., 0 percent disabling), effective August 1, 2006. The 
Veteran appealed, seeking a higher initial disability evaluation. 
See Fenderson v. West, 12 Vet. App. 119,   125-26 (1999).

Through a February 2010 rating action, the RO awarded a 10 
percent rating for the Veteran's left knee disorder, effective 
from December 8, 2009. The claim for a still higher schedular 
rating remains on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 
(1993) (the claimant is presumed to be seeking the highest 
possible rating for a disability unless he or she expressly 
indicates otherwise)


FINDINGS OF FACT

1.	From August 1, 2006 to December 7, 2009, the range of 
motion in the left knee was from 0 to 140 degrees, without any 
further indication of functional loss on repetitive use. There 
was no objective sign of left knee arthritis. There also was not 
present any indication of left knee recurrent subluxation or 
lateral instability. 

2.	Since December 8, 2009, range of motion in the left knee 
has remained within normal guidelines, with pain only at the 
endpoint of motion. There has been no indication of left knee 
joint instability. 




CONCLUSIONS OF LAW

1.	The criteria are not met for an initial compensable 
evaluation for left knee chondromalacia patella from August 1, 
2006 to December 7, 2009. 38 U.S.C.A.    §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, 
Diagnostic Code 5003 (2009).

2.	The criteria are not met for a higher evaluation than 10 
percent for left knee chondromalacia patella from December 8, 
2009 onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 
5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. A regulatory amendment 
effective for claims pending as of or filed after May 30, 2008 
removed the requirement that VA specifically request the claimant 
to provide any evidence in his or her possession that pertains to 
the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified 
at 38 CFR 3.159(b)(1) (2009).

In regard to the claim on appeal, the requirement of VCAA notice 
does not apply. Where a claim for service connection has been 
substantiated and an initial rating and effective date assigned, 
the filing of a Notice of Disagreement (NOD) with        the RO's 
decision as to the assigned disability rating does not trigger 
additional              38 U.S.C.A. § 5103(a) notice. The 
claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007). In any event, the RO has provided the June 2008 Statement 
of the Case (SOC) that directly addressed the evidentiary 
requirements to substantiate the higher initial rating claim on 
appeal. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining arranging for the Veteran to 
undergo VA medical examinations. See 38 C.F.R. §4.1 (for purpose 
of application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis on 
the limitation of activity imposed by the disabling condition). 
In support of his claim, the Veteran has offered personal 
statements. He has not requested the opportunity for a hearing at 
any point. There is no indication of any further available 
evidence or information which has not already been obtained. The 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran.  

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 





Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2009). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability. 38 C.F.R. § 4.1. 
 
Where as here, a veteran appeals the rating initially assigned 
for the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson, 12 Vet. App. at 
125-26, the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" ratings.

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria. Id. See 
also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

In originally rating the Veteran's chondromalacia patella of the 
left knee, the RO saw fit to assign a noncompensable rating. 
Effective December 8, 2009, the RO increased this rating to 10 
percent, ostensibly under 38 C.F.R. § 4.71a, Diagnostic Code 
5260, for limitation of leg extension. 

The Board presently notes that the basis for the increased rating 
was noncompensable limitation of motion. The more appropriate 
diagnostic code consequently would have been Diagnostic Code 
5003, pertaining to degenerative arthritis, and which permits a 
10 percent rating even where limitation of motion is 
noncompensable under any other potentially applicable diagnostic 
code.                See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (an alternative diagnostic code than that applied by 
the RO may be appropriate under the circumstances, and where a 
claim is evaluated under this criteria, the VA adjudicator should 
explain the basis for this determination). See also Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). In any event, the Board will 
consider and apply Diagnostic Code 5260 amongst other relevant 
criteria, in the course of evaluating the present claim.

Under Diagnostic Code 5003, degenerative arthritis will be rated 
on the basis of limitation of motion of the specific joint or 
joints involved. When however, limitation of motion at the 
joint(s) involved is noncompensable, a 10 percent rating is 
warranted for each major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under this 
diagnostic code. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. Where there is no 
limitation of motion but x-ray evidence of involvement of two or 
more major joints or minor joint groups, a 10 percent rating is 
assigned. A 20 percent rating is assigned where the above is 
present but with occasional incapacitating exacerbations.

Under further applicable rating criteria, Diagnostic Code 5260 
pertains to limitation of leg flexion, and provides for a 
noncompensable rating when flexion is limited to             60 
degrees. A 10 percent rating requires flexion limited to 45 
degrees; a 20 percent rating requires flexion limited to 30 
degrees; and the highest available 30 percent rating requires 
flexion limited to 15 degrees.
Diagnostic Code 5261 provides that limitation of motion of the 
knee will be assigned a noncompensable rating when extension is 
limited to 5 degrees. A 10 percent evaluation requires extension 
limited to 10 degrees; a 20 percent rating requires extension 
limited to 15 degrees; a 30 percent rating requires extension 
limited to 20 degrees; a 40 percent rating requires extension 
limited to 30 degrees; and a maximum 50 percent rating is 
assigned when extension is limited to 45 degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral instability. 
Under this diagnostic code, a 10 percent disability rating is 
warranted for slight disability, a 20 percent rating is warranted 
for moderate disability, and a maximum 30 percent evaluation is 
warranted for severe disability. 

VA's Office of General Counsel in a precedent opinion determined 
that separate disability ratings may be assigned for limitation 
of knee flexion and of knee extension without violation of the 
rule against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 
(2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of the 
knee, under Diagnostic Codes 5003 and 5257, respectively. See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In 
order for a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray findings 
and limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 does not have to be 
compensable, but must meet the criteria for a zero-percent 
rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 
(1998). 


The Veteran underwent in July 2007 a VA Compensation and Pension 
examination for general medical evaluation, in part for the 
claimed condition of chondromalacia patella with iliotibial band 
syndrome. At that time, the Veteran denied having had left knee 
weakness, stiffness, swelling, heat, redness, giving way, lack of 
endurance, locking, fatigability or dislocation. There was 
reported constant left knee pain, estimated at level 8 out of 10. 
The pain was elicited by physical activity, and relieved by rest. 
The treatment for iliotibial band syndrome was a strap above the 
knees. The main functional impairment was inability to run. On a 
physical examination, the left knee showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, subluxation or 
guarding of movement. There was no locking pain, genu recurvatum, 
or crepitus. Range of motion consisted of from 0 to 140 degrees, 
and was not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination after repetitive use. The anterior 
and posterior cruciate ligaments stability test of the left knee 
was within normal limits, as was the medical and lateral 
collateral ligaments stability test. The medial and lateral 
meniscus test of the left knee was within normal limits. An x-ray 
indicated no fracture or other significant or acute abnormality 
identified. No diagnosis was provided, for reason that there was 
no pathology to render a diagnosis. 

Upon VA examination again in December 2009, the Veteran reported 
having had the symptoms of left knee weakness, lack of endurance, 
fatigability and pain.            He indicated that he did not 
experience left knee stiffness, swelling, heat, redness, giving 
way, locking, deformity, tenderness, drainage, effusion, 
subluxation or dislocation. The Veteran stated he did not 
experience any flare-ups. The treatment obtained consisted of 
being fitted with orthotics, and an iliotibial band strap.            
He stated that his condition in the previous 12 months had not 
resulted in any incapacitation. He reported that as to overall 
functional impairment, he could not run to maintain physical 
fitness. On physical examination, the Veteran walked with a limp. 
Objectively, the left knee showed no signs of edema, instability, 
abnormal movement, effusion, weakness, tenderness, redness, heat, 
deformity, malalignment, drainage, subluxation or guarding of 
movement. Examination of the left knee revealed clicking. There 
was no genu recurvatum, locking pain or crepitus. There was no 
ankylosis. Range of motion in the left knee was from 0 to 140 
degrees, with the onset of pain at the endpoint of motion. After 
repetitive use, joint function     was not additionally limited 
by fatigue, weakness, lack of endurance, or incoordination. The 
medial/lateral collateral ligaments stability test, the 
anterior/posterior cruciate ligaments stability test, and the 
medial/lateral meniscus stability tests all were within normal 
limits. A left knee x-ray with multiple views of the left knee 
showed no evidence for fracture, or other significant bone, joint 
or soft tissue abnormality. The x-ray impression was of a 
negative left knee. The medical diagnosis remained chondromalacia 
patella, left knee. 

Following its review of the record, the Board concludes that for 
the initial time period under consideration from August 1, 2006 
to December 7, 2009                       a noncompensable 
evaluation should continue to apply. Initially, the Board 
considers the rating criteria at Diagnostic Code 5003 for 
degenerative arthritis, where manifested by noncompensable 
limitation of motion and x-ray evidence of degenerative 
arthritis. Based on the July 2007 VA examination report, however, 
neither of these conditions was met. Range of motion was normal, 
as was the x-ray report for the left knee. Thus, a 10 percent 
rating for degenerative arthritis could not be assigned. Given 
the normal range of motion demonstrated, there is likewise no 
basis for a compensable rating under the diagnostic codes 
specifically predicated on limitation of motion, under Diagnostic 
Codes 5260 and 5261 for limitation of leg flexion and extension, 
respectively. Moreover, as there was no sign of instability on 
objective testing, and no indication of any impairment to knee 
ligaments, a higher evaluation is not assignable under Diagnostic 
Code 5257, for recurrent subluxation or lateral instability of 
the knee. Finally, while the Veteran has been diagnosed with 
chondromalacia, there is no objective evidence of torn or 
otherwise damaged knee cartilage as to support application of 
Diagnostic Codes 5258 or 5259. In short, apart from the reported 
history of knee pain, the direct medical examination showed that 
the left knee did not manifest any symptomatology compensable 
under the VA rating schedule. Accordingly, a compensable rating 
for the initial time period under review cannot be granted. 

For the time period from December 8, 2009 onwards, the issue at 
hand is whether a rating higher than 10 percent is warranted. The 
Board finds that this is not the case. The rating criteria found 
at Diagnostic Code 5003 would not provide any assistance inasmuch 
as it permits only a 10 percent evaluation for a single joint 
group. There remain those diagnostic codes specifically 
predicated upon limitation of motion.   To warrant a 20 percent 
rating under that criteria, under Diagnostic Code 5260 the 
evidence must demonstrate leg flexion limited to 30 degrees; or 
under Diagnostic Code 5261, leg extension limited to 15 degrees. 
In the alternative, the Veteran could demonstrate entitlement to 
two separate 10 percent ratings for limited leg extension and 
flexion considered together. See VAOPGCPREC 9-04. The range of 
motion findings do not approximate the above criteria for 
assignment of an increased rating, given that left knee mobility 
was from 0 to 140 degrees, with pain only at the endpoint. There 
was no further loss of motion on repetitive motion testing due to 
weakness, fatigability, or any other form of functional loss. See 
DeLuca, supra;      38 C.F.R. §§ 4.45, 4.59. The essentially 
normal range of motion study thus does not support assignment of 
an increased rating.

Also considered is the criteria based on knee instability, and 
here upon examination  the Veteran did not report any symptoms of 
knee giving way, or joint locking. There were consistent 
objective findings, inasmuch as the knee was stable upon several 
tests used to gauge ligament strength. Similarly, once again an 
x-ray study did not show indication of any fracture, or other 
joint dysfunction including soft tissue damage. Thus, there is no 
provision of the applicable rating criteria under which a higher 
schedular rating than 10 percent for left knee chondromalacia  
would be warranted. The current level of compensation remains 
consistent with the medical evidence of record.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected left knee disability under evaluation has caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating. This is 
particularly the case as aside from left knee pain, upon 
objective testing the knee was essentially asymptomatic. The 
Veteran's service-connected disorder also has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular standards. 
In the absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural actions 
outlined in                38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased 
rating for a           left knee disorder. This determination 
takes into full account the potential availability of any 
additional "staged rating" based upon incremental increases       
in severity of service-connected disability during the pendency 
of the claim under review. The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).     


ORDER

A higher evaluation for left knee chondromalacia patella, 
initially rated as noncompensable prior to December 8, 2009, and 
rated at the 10 percent level since then, is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


